 



Exhibit 10.9.7
AMENDMENT NO. 2 TO CREDIT AGREEMENT
THIS AMENDING AGREEMENT is made as of the 10th day of April, 2008,
B E T W E E N:
JPMORGAN CHASE BANK, N.A.
(hereinafter referred to as the “Agent”)
- and -
THOSE BANKS WHOSE NAMES APPEAR ON
THE SIGNATURE PAGES HERETO
(hereinafter collectively referred to as the “Lenders”)
- and -
VITRAN CORPORATION INC., VITRAN EXPRESS
CANADA INC. AND VITRAN CORPORATION
(hereinafter collectively referred to as the “Borrowers”)
- and -
THE GUARANTORS WHOSE NAMES APPEAR ON
THE SIGNATURE PAGES HERETO
(hereinafter collectively referred to as the “Guarantors”)
     WHEREAS the Agent, the Lenders and the Borrowers entered into a Credit
Agreement dated as of July 31, 2007 (the “Original Credit Agreement”);
     AND WHEREAS the Agent, the Lenders, the Borrowers and the Guarantors
entered into Amendment No. 1 to Credit Agreement dated as of January 21, 2008
(the “First Amendment”) (the Original Credit Agreement as amended by the First
Amendment is hereinafter referred to as the “Credit Agreement”);
     AND WHEREAS the Borrowers have requested certain amendments to the Credit
Agreement, and the Agent and the Lenders have agreed to grant such amendments,
subject to the terms and conditions set out in this Agreement;
     NOW THEREFORE in consideration of the premises and the agreements herein
set out and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:



--------------------------------------------------------------------------------



 



2.

ARTICLE I
INTERPRETATION
1.1     Definitions.
     Unless otherwise defined herein, capitalized terms used in this amendment
agreement (this “Agreement”), including in the recitals hereto, shall have the
meanings ascribed to such terms in the Credit Agreement.
1.2     References to Credit Agreement.
     Upon execution of this Agreement, the Credit Agreement shall be deemed to
have been amended as of the Amendment Effective Date (as that term is defined in
Article IV hereof). The terms “hereof”, “herein”, “this agreement” and similar
terms used in the Credit Agreement, shall mean and refer to, from and after the
Amendment Effective Date, the Credit Agreement as amended by this Agreement.
1.3     Continued Effectiveness.
     Nothing contained in this Agreement shall be deemed to be a waiver by the
Agent or the Lenders of compliance by the Borrowers and Guarantors of any
covenant or agreement contained in, or a waiver of any Default or Event of
Default under, the Credit Agreement or applicable Guarantee and each of the
parties hereto agree that the Credit Agreement as amended by this Agreement
shall remain in full force and effect.
1.4     Benefit of the Agreement.
     This Agreement shall enure to the benefit of and be binding upon the
Borrowers, the Guarantors, the Agent and the Lenders and their respective
successors and permitted assigns.
1.5     Invalidity of any Provisions.
     Any provision of this Agreement which is prohibited by the laws of any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition in such jurisdiction without invalidating the remaining
terms and provisions hereof and no such invalidity shall affect the obligation
of the Borrower to pay the Secured Obligations in full.
1.6     Captions and Heading.
     The inclusion of headings preceding the text of the sections of this
Agreement and the headings following each Article in this Agreement are intended
for convenience of reference only and shall not affect in any way the
construction or interpretation thereof.
ARTICLE II
AMENDMENTS
2.1     Amendments
     Subject to satisfaction of the conditions precedent set forth in Article IV
of this Agreement, the Credit Agreement is hereby amended as follows:



--------------------------------------------------------------------------------



 



3.

  (a)   The definition of “Applicable Margin” in Section 1.1 of the Credit
Agreement is hereby deleted it in its entirety and replaced with the following:
        "Applicable Margin” means the rates and fees per annum set out on
Schedule A hereto, based on the Debt to EBITDA Ratio as set forth in the most
recent compliance certificate received by the Agent pursuant to
Section 11.1(a)(v). Any increase or decrease in the Applicable Margin resulting
from a change in the Debt to EBITDA Ratio shall become effective as of the fifth
Banking Day immediately following the date a compliance certificate is delivered
pursuant to Section 11.1(a)(v); provided that if such certificate is not
delivered when due in accordance with such Section, then Pricing Level V shall
apply as of the first Banking Day after the date on which such certificate was
required to have been delivered until such certificate is delivered, after which
the Applicable Margin shall be determined from such certificate. The Applicable
Margin in effect from April 10, 2008 through the date on which such certificate
in respect of the Fiscal Quarter of the Borrowers ending June 30, 2008 is
delivered to the Agent and the Lenders in accordance with Section 11.1(a)(v)
shall be determined based upon Pricing Level V.     (b)   Section 11.1(a)(iii)
of the Credit Agreement is hereby amended by replacing the words “Fiscal
Quarter” with the phrase “of Vitran’s first three Fiscal Quarters”.     (c)  
Section 11.1(a)(iv) of the Credit Agreement is hereby amended by replacing the
words “Fiscal Quarter” with the phrase “of the U.S. Borrower’s first three
Fiscal Quarters”.     (d)   Section 11.1(b) of the Credit Agreement is hereby
deleted in its entirety and replaced with the following paragraph:

  "(b)    Debt to EBITDA Ratio.  Vitran shall at all times maintain the Debt to
EBITDA Ratio (i) for each Fiscal Quarter until and including the Fiscal Quarter
ending December 31, 2008 at less than or equal to ___to 1, and (ii) for each
Fiscal Quarter thereafter at less than or equal to ___to 1.”

  (e)   Section 11.1(c) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following paragraph:

  "(c)    U.S. Borrower Debt to EBITDA Ratio.  The U.S. Borrower shall at all
times maintain the U.S. Borrower Debt to EBITDA Ratio (i) for each Fiscal
Quarter until and including the Fiscal Quarter ending December 31, 2008 at less
than or equal to ___to 1, and (ii) for each Fiscal Quarter thereafter at less
than or equal to ___to 1.”

(f)   Schedule A to the Credit Agreement is hereby deleted in its entirety and
replaced with Schedule A attached hereto.



--------------------------------------------------------------------------------



 



4.



ARTICLE III
REPRESENTATIONS AND WARRANTIES
3.1     Representations and Warranties.
     Each of the Borrowers and the Guarantors hereby represents and warrants to
the Agent and each Lender as follows (which representations and warranties shall
survive the execution and delivery of this Agreement, acknowledging that the
Agent and the Lenders are relying thereon without independent inquiry in
entering into this Agreement):

  (a)   Status and Power.  Each Company is a corporation duly incorporated or
amalgamated and organized and validly existing under the laws of its
jurisdiction of incorporation or amalgamation. Each Company is duly qualified,
registered or licensed in all jurisdictions where such qualification,
registration or licensing is required for such Company to carry on its business,
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect. Each Company has all requisite capacity, power and
authority to own, hold under licence or lease its properties, to carry on its
business and to otherwise enter into, and carry out the transactions
contemplated by, the Loan Documents to which it is a party. None of the Obligors
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.     (b)   Authorization and Enforcement of Loan
Documents.  All necessary action, corporate or otherwise, has been taken to
authorize the execution, delivery and performance by each Obligor of this
Agreement. Each Obligor has duly executed and delivered this Agreement. This
Agreement constitutes a legal, valid and binding obligation of each Obligor,
enforceable against each Obligor by the Agent and the Lenders in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by (i) applicable bankruptcy, insolvency, moratorium, reorganization and other
laws of general application limiting the enforcement of creditors’ rights
generally and (ii) the fact that the courts may deny the granting or enforcement
of equitable rights.     (c)   Compliance with Other Instruments.  The
execution, delivery and performance by each Obligor of this Agreement, and the
consummation of the transactions contemplated herein, do not and will not
conflict with, result in any breach or violation of, or constitute a default
under the terms, conditions or provisions of the articles of incorporation (or
amalgamation, as applicable) or by-laws of the Obligors, any Applicable Law or
any agreement, lease, licence, permit or other instrument to which any Obligor
is a party or is otherwise bound or by which any Obligor benefits or to which
its property is subject and do not require the consent or approval of any
Official Body or any other Person except as has been obtained. Each Obligor has
complied with all Applicable Law in respect of this Agreement and the
transactions contemplated herein.     (d)   Compliance with Laws.  None of the
Companies are in violation of any agreement, employee benefit plan, pension
plan, mortgage, franchise, licence, judgment, decree, order, statute, rule or
regulation relating in any way to itself, to the operation of its business or to
its property or assets and which could reasonably be expected to have a Material
Adverse Effect.     (e)   Default.  No Default or Event of Default under the
Credit Agreement has occurred or is continuing.



--------------------------------------------------------------------------------



 



5.



ARTICLE IV
CONDITIONS PRECEDENT
4.1     Conditions Precedent.
     This Agreement shall not become effective until the Agent and the Lenders
shall have received the following each dated on or before the date hereof and
all in form and substance satisfactory to the Agent (the date on which such
conditions precedent are satisfied is hereinafter referred to as the “Amendment
Effective Date”):

  (a)   this Agreement shall have been duly executed and delivered to the Agent
and each of the Lenders on behalf of the Borrowers and the Guarantors;     (b)  
the Agent shall have received payment of all fees required by it in connection
with this Agreement; and     (c)   the Agent shall have received all such other
certificates, documents, opinions, and information that it reasonably requests.

ARTICLE V
CONSENT AND CONFIRMATION
5.1     Guarantors Consent
     Each of the Guarantors hereby consents to the amendments to the Credit
Agreement provided for in this Agreement and hereby confirms that its respective
Guarantee remains in full force and effect with respect to the Secured
Obligations under the Credit Agreement as amended by this Agreement.
ARTICLE VI
MISCELLANEOUS
6.1     Further Assurances.
     Each of the parties hereto agrees to execute and deliver or cause to be
executed and delivered all such instruments and to take all such action as the
other party may reasonably request, and at the expense of such other party in
order to more fully effectuate and accomplish the intent and purposes of and to
carry out the terms of this Agreement.
6.2     Governing Law.
     This Agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario and the federal laws of Canada applicable
therein.
6.3     Consent to Jurisdiction.
     Each of the Borrowers and the Guarantors hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of the Province of Ontario in respect
of any action, suit or proceeding arising out of or relating to this Agreement
and hereby irrevocably agrees that all claims in respect of any such action,
suit or proceeding may be heard and determined in any such Ontario court. Each
of the Borrowers and the Guarantors hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. Each of the Borrowers and the



--------------------------------------------------------------------------------



 



6.

Guarantors agree that a final judgment in any such suit, action or proceeding
shall be conclusive and may be enforced in another jurisdiction by suit on the
judgment or in any other manner provided by law. Nothing in this Section 6.3
shall affect the right of the Agent (on behalf of the Lenders) to bring any
suit, action or proceeding against the Borrowers and the Guarantors (or any one
or more of them) or their respective assets in the courts of any other
jurisdiction.
6.4     Time of the Essence.
     Time shall be of the essence in this Agreement in all respects.
6.5     Counterparts.
     This Agreement may be executed and delivered in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Counterparts may be executed and delivered in original, facsimile or portable
document format (pdf) form to the other parties hereto and the parties hereto
agree to accept any such executed counterparts as original signed versions of
this Agreement.
[SIGNATURE PAGES TO FOLLOW]



--------------------------------------------------------------------------------



 



7.

     IN WITNESS WHEREOF the parties have executed this Agreement on the date
first set out above.



        VITRAN CORPORATION INC.

      By:   /s/  Richard E. Gaetz         Name:   Richard E. Gaetz        
Title:   President and Chief Executive Officer         
VITRAN CORPORATION

      By:   /s/  Richard E. Gaetz         Name:   Richard E. Gaetz        
Title:   Chief Executive Officer       
JPMORGAN CHASE BANK, N.A.,
Toronto Branch, as Canadian Lender

      By:   /s/  Jeffery Coleman         Name:   Jeffery Coleman        
Title:   Vice President     

        FIFTH THIRD BANK,
as U.S. Lender

      By:   /s/  William Krummen         Name:   William Krummen        
Title:   Vice President     

        WELLS FARGO BANK, N.A.
as U.S. Lender

 
    By:   /s/  Joseph Bianchin         Name:   Joseph Bianchin         Title:  
Relationship Manager     

        VITRAN EXPRESS CANADA INC.

      By:   /s/  Richard E. Gaetz         Name:   Richard E. Gaetz       
Title:   Chief Executive Officer         
JPMORGAN CHASE BANK, N.A.,
as Agent

      By:   /s/  Jeffery Coleman         Name:   Jeffery Coleman        Title:  
Vice President     

        JPMORGAN CHASE BANK, N.A.
as U.S. Lender

      By:   /s/  Jeffery Coleman         Name:   Jeffery Coleman        Title:  
Vice President         
FIFTH THIRD BANK,
Canadian Branch, as Canadian Lender
      By:   /s/  Stephen Pepper         Name:   Stephen Pepper        Title:  
Vice President         
WELLS FARGO FINANCIAL
CORPORATION CANADA,
as Canadian Lender

      By:   /s/  Nick Scarfo         Name:   Nick Scarfo        Title:   Vice
President     





--------------------------------------------------------------------------------



 



8



        NATIONAL CITY BANK,
as U.S. Lender

      By:   /s/  Susan Dimmick         Name:   Susan Dimmick         Title:  
Senior Vice President     
    BANK OF MONTREAL
Chicago Branch as U.S. Lender

      By:   /s/  Kristina Burden         Name:   Kristina Burden        
Title:   Vice President     
    BANK OF AMERICA, N.A.
as U.S. Lender

      By:   /s/  Stephen Sullivan         Name:   Stephen Sullivan        
Title:   Senior Vice President     
    NATIONAL BANK OF CANADA,
New York Branch, as U.S. Lender

      By:   /s/  Vincent Lima         Name:   Vincent Lima         Title:   Vice
President     
    LAURENTIAN BANK OF CANADA,
as Canadian Lender

      By:   /s/  Rick Arnone         Name:   Rick Arnone        Title:  
Assistant Vice President     

        NATIONAL CITY BANK,
Canada Branch, as Canadian Lender

      By:   /s/  Bill Hines         Name:   Bill Hines        Title:   Senior
Vice President and Principal Officer     
    BANK OF MONTREAL,
as Canadian Lender

      By:   /s/Sean Gallaway         Name:   Sean Gallaway        Title:   Vice
President     
    BANK OF AMERICA, N.A.
Canada Branch, as Canadian Lender

      By:   /s/  Nelson Lam         Name:   Nelson Lam        Title:   Vice
President     
    NATIONAL BANK OF CANADA,
as Canadian Lender

      By:   /s/  Ian Gillespie         Name:   Ian Gillespie        Title:  
Managing Director     



 